UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8526


JERRY WAYNE SHEPPARD,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; A. F. BEELER,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02035-FL)


Submitted:    May 28, 2009                    Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Wayne Sheppard, Appellant Pro Se.     Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry Wayne Sheppard, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.      We   have     reviewed   the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Sheppard v. United States, No. 5:08-hc-

02035-FL   (E.D.N.C.    Nov.    17,    2008).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2